DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 
Examiner’s Remarks
Applicant is thanked for the remarks filed August 9, 2021 in response to the May 6, 2021 Non-Final office action and to the August 6, 2021 After Non-Final Interview.  
Regarding the Claim Objections, Applicant remarks that claims 6, 9, and 19 have been amended to address the objection.  Therefore, Applicant requests the objection be withdrawn.
The examiner respectfully thanks Applicant for amending claims 6, 9 and 19; the May 6, 2021 Objections have been withdrawn.
Regarding the 35 USC §112(a) Rejections, Applicant remarks that claims 1, 6, 7, and 17 have been amended to address the rejection.  Therefore, Applicant requests the rejections be withdrawn.
The examiner respectfully thanks Applicant for amending claims 1, 6, 7 and 17; the May 6, 2021 35 USC §112(a) Rejections of claims 1, 6, 7, and 17 have been withdrawn.
Regarding the 35 USC §112(b) Rejections, Applicant remarks that claims 1, 15 and 20 have been amended to address the rejection.  Therefore, Applicant requests the rejections be withdrawn.
The examiner respectfully thanks Applicant for amending claims 1, 6, 7 and 17; the May 6, 2021 35 USC §112(b) Rejections of claims 1, 6, 7, and 17 have been withdrawn.

Claim Interpretation
Regarding the 35 U.S.C. §112(f) Claim Interpretations, Applicant remarks that the claims have been amended to recite further structure; specifically, the claims have been amended to include “an insertion groove”1.  
The examiner respectfully notes that the apparatus comprises three transmission2 elements between the drive source (motive force) and the blade (driven element): a shaft, a power transmission member and an elastic member. Accordingly, the insertion groove (115) receives a motive force transmitted from the shaft, and transfers the motive force to the elastic member. The power transmission member structure that transmits power is the “an extended portion having a polygonal pillar shape to transmit power to the elastic member [0077]3”.
Although the “insertion grooves” is not be “sufficient structure to entirely perform the recited function”, the claim has been interpreted as covering the corresponding structure, material, or acts described in the specification (paragraph [0077]) and equivalents thereof, which would comprise a transmission structure such as an extended portion 116 having a polygonal pillar shape, a non-circular shape or an approximate "X" shape.

Allowable Subject Matter
Claims 1, 2, 5 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly, a rib positioned at a longitudinal end of a power transmission member and formed to extend in a radial direction from a rotation axis of the power transmission member, and a driving member support portion provided to interfere with the movement of the rib while a blade is being moved in a separation direction from the power transmission member.
The closes prior art, Kim et al (WO 2015/130073), in view of Obara et al (US 2017/0205083) discloses an air conditioner comprising: 
a housing having a discharge port; 
a blade located at the discharge port, the blade being rotatable with respect to the housing;
 a motor configured to generate power to rotate the blade; 
a power transmission member coupled to the motor to rotate the power transmission member and to transmit the power to the blade, the power transmission member including a rib positioned at a longitudinal end of the power transmission member and extending in a radial direction from a rotation axis of the power transmission member; 
a shaft protruding from the motor to connect the motor and the power transmission member, and 
an elastic member located between the blade and the motor, the elastic member including a stopper formed to be coupleable to the motor, wherein 
the stopper allows the elastic member to remain coupled with the power transmission member while the blade is separated from the motor.
but fails to disclose the above limitations of a rib positioned at a longitudinal end of a power transmission member and formed to extend in a radial direction from a rotation axis of the power transmission member, and a driving member support portion provided to interfere with the movement of the rib while a blade is being moved in a separation direction from the power transmission member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO -892: Notice of References Cited.
Of particular significance: You Fei (WO 2016 074607) who discloses an air conditioned comprising an easily detachable wall-mounted air-conditioner indoor unit, comprising a framework (2) and a cross flow fan (5) are detachably connected.  The drive motor (6) is installed on the control drive module (4), and an output shaft (601) of the drive motor (6) is detachably connected to a first drive shaft (502) which is arranged at one end of the cross flow fan (5).  In the easily detachable wall-mounted air-conditioner indoor unit, the framework (2) and cross flow fan (5) can be conveniently taken out of the air-conditioner indoor unit, the framework (2) and the cross flow fan (5) can be separated due to the detachable connection thereof, such that the cross flow fan (5) and the framework (2) can be washed respectively, thereby ensuring thorough removal of dirt in the cross flow fan (5) and the framework (2).

    PNG
    media_image1.png
    272
    516
    media_image1.png
    Greyscale

Of particular significance: Lee Su Hyeon (KR 2004 0034142) who discloses a room air conditioner comprising a structure for mounting a horizontal blade, including a stepping motor (32) formed with a motor protrusion (33) at an end to simplify the attachment/detachment of a blade(31) with respect to an indoor unit.  The motor protrusion is coupled with an attachment/detachment element (40) detachably.  The attachment/detachment element has a supporting part (41) protruded from a side of the blade, and an elastic part (42) provided to an outer periphery of the supporting part.  A coupling part (43) is put on an end of the supporting part to be movable in the right and left direction by the elasticity of the elastic part.  The coupling part has a fitting groove (44) at the other end to fit the motor protrusion, to realize the assembling and disassembling of the blade and a stepping motor by elasticity, thereby making the cleaning of an indoor unit easy

    PNG
    media_image2.png
    434
    1002
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 “a power transmission member including an insertion groove and coupleable to the motor”; Claim 1 as amended August 9, 2021
        2 Transmission (n): The transference of motive force from one place to another. Oxford English Dictionary, Oxford University Press; copyright © 2021.
        3 May 6, 2021 Non Final Office Action, paragraph 20